DETAILED ACTION
Re Application number 16/546459, this action responds to the amended claims dated 02/18/2021.
At this point, claims 1-4, and 8-13 have been amended.  Claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims dated 02/18/2021; in view of the amendments, the following rejections under 35 USC § 112(b) remain:
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1 and 10:
Language “programming the selected cells to obtain a plurality of first potential values of the selected cells; re-initializing the selected cells of the flash memory; re-programming the selected cells to obtain a plurality of second potential values of the selected cells; and computing a difference value between each of the plurality of first potential values with a second potential value of a corresponding memory cell (e.g. claim 1, lines 5-12).  This limitation is indefinite, for 2 reasons.  First, it is unclear what “potential values” means if the cells have actually programmed.  Once the cells are programmed, their values are no longer “potential”, since they already exist.  Second, since the method appears to be writing (programming) data into a set of cells (i.e. the first potential values), re-initializing those same cells, and then re-programming those same cells with the second potential values, it is unclear how both the first and second potential values can be input into the predetermined algorithm, as by the time the second potential values exist, the first potential values would already have been overwritten;
Language “wherein at least one of the first potential values and one of the second potential values of a given memory cell is different” (e.g. claim 1, line 13).  This limitation includes an indefinite relative term (different) that does not provide a clear point of comparison, and which can be interpreted multiple ways: 1) It could mean that the first potential values, as a whole, are different from the second potential values, as a whole; however, if this is the case, then it is unclear how “at least one” of them can be different.  If they are different from each other, then both must reciprocally be different from each other; if B != A, then A != B.  It is impossible for B != A while A = B.  2) It could mean that any one of the plurality of first potential values is different than any one of the plurality of second potential values. For example, if A comprises 4 values A[0:3] and B comprises 4 values B[0:3] then the condition could be satisfied if any of the 4 values in A is different than any of the 4 values in B.  However, this would result in “at least one” value being different in any situation in which all values of the plurality of values are not the same.  For example, if A[0:3] = 1001 and B[0:3] also = 1001, clearly A[0:3] = B[0:3] as a whole; similarly, A[0] = B[0], A[1] = B[1], etc.  However, A[0] != B[1]; accordingly, “at least one” combination of a value from the first potential values is different than a value from the second potential values.  3) This means that at least one value corresponding to specific cells in the first plurality is different than a value corresponding to those same specific cells in the second potential values.  For example, if A[0:3] = 1001 and B[0:3] = 1101, then A[0] = B[0], A[2] = B[2], and A[3] = B[3], but A[1] != B[1], so they would be “different”.  4) It means at least one of the first and second potential values is different from some separate baseline (i.e. at least one of the first potential values and second potential values are different than a reference potential value).  As applicant is unable to determine which of the above interpretations is intended, the limitation is indefinite;
Claims 4 and 13, language “subtracting each of the first potential values from a corresponding second potential values to obtain a difference table” (e.g. claim 4, lines 4-5).  This limitation is indefinite, because while according to a plain reading of the claim language, “subtracting” of the first potential values from the second potential values occurs separately for each potential value pair, it is unclear how this would work.  The “subtraction” is not described in detail.  Additionally, claim 1 discloses “programming the selected cells to obtain a plurality of first potential values of the selected cells”, suggesting that each of the potential values corresponds to one of the cells.  However, it is unclear how bitwise subtraction would handle negative numbers, since 1 – 0 = 1, 1 – 1 = 0, and 0 – 0 = 0, but 0 – 1 = -1.  Using normal subtraction of an entire string of bits, one would simply carry the one; however, in a bitwise set of single bit subtractions, carrying the one would change the result of a separate subtraction of another cell.  Alternatively, if the subtraction were modified such that the result of the subtraction would be equal to the absolute value of the subtraction, there would be no negative values to deal with.  Accordingly, XOR could be used as an equivalent bitwise function, since | A – B | = A XOR B.   However, neither the specification nor claims disclose using absolute values of the subtraction operations.  Another option would be to perform a single subtract operation of the entire plurality of second potential values form the entire plurality of first potential values; however, this would conflict with subtracting each of the first potential values from a corresponding second potential value; additionally, it would generate a single result rather than a plurality of difference values.  As Examiner is unable to determine a claim interpretation that subtracts each first potential value cell from a corresponding second potential value cell while also dealing with carry/negative values while also generating a plurality of difference values, the claim is indefinite;
Claims 5 and 14, language “the cells are arranged in a matrix, wherein a matrix unit formed by one row and one column of the matrix is used as a basic unit, wherein the difference values in the difference table are retrieved by using the combination of the difference values and the values of the basic units” (e.g. claim 5, lines 1-5).  This limitation is indefinite, for 2 reasons.  First, the limitation “a matrix unit formed by one row and one column of the matrix is used as a basic unit” is ambiguous, because it is unclear whether a basic unit comprises 1) an entire row and an entire column, or 2) a location at the intersection of a row and a column (i.e. the location at [x,y] within a matrix).  Second, it is not clear how difference values can be retrieved “by using the combination of the difference values and the values of the basic units”, since 1) if one of the inputs is the difference values themselves, it is unclear why the difference values would need to be retrieved at all, since they have already been obtained to use as inputs, and 2) since the “cells” appear to refer to the cells of the flash memory, this means that the matrix basic units are also elements of the flash memory; accordingly, it is not clear how this would enable difference data to be retrieved from the difference table.  As Examiner is unable to determine the intended meanings, this limitation is indefinite.
Claims 6 and 15, language “the cells are arranged in a matrix, wherein a matrix unit formed by one row and one column of the matrix is used as a basic unit, wherein the difference values in the difference table are retrieved by passing at least one basic unit” (e.g. claim 6, lines 1-4).  This limitation is indefinite, for 2 reasons.  First, the limitation “a matrix unit formed by one row and one column of the matrix is used as a basic unit” is indefinite for the reasons noted in claim 5 above.  Second, the limitation “passing at least one basic unit” is ambiguous, as 1) as noted above, the “basic unit” itself is ambiguous, and 2) the term “passing” is ambiguous, as it does not indicate what is the source and the destination for said “passing”.  As Examiner is unable to determine the intended meanings, this limitation is indefinite.
Claims 7 and 16, language “the cells are arranged in a matrix, and a matrix unit formed by one row and one column of the matrix is used as a basic unit, wherein the difference values in the difference table are retrieved by selectively retrieving the difference values corresponding to the same row and /or the same column of the matrix in the differential table” (e.g. claim 7, lines 1-5).  This limitation is indefinite, for 4 reasons.  First, the limitation “a matrix unit formed by one row and one column of the matrix is used as a basic unit” is indefinite for the reasons noted in claim 5 above. Second, the limitation “same row and /or the same column” is an indefinite relative term, as it is unclear what is “the same” as what.  In other words, it is unclear whether the difference values correspond to the same row and/or column as other difference values, or if they correspond to the same row and/or column as something else.  Third, if the above limitation means that a plurality of difference values correspond to the same row and/or column as each other, then it is unclear how this would work in the situation where they have the same row AND column – this would seem to mean a single location in the matrix (i.e. [x,y]), and as such is not clear how a plurality of the difference values could be at the same location.  Fourth, the matrix is defined as comprising “the cells”, i.e. the cells of the flash memory; accordingly, it is not clear how the rows/ columns can also belong to “the matrix in the difference table”  As Examiner is unable to determine the intended meanings, this limitation is indefinite.
Claim 8:
Language “determining a range of difference values” (lines 1-3).  This limitation is indefinite, because it is unclear what a “range of difference values” means – it could be 1) a range of addresses for the values, 2) a subset of the values, or 3) a numerical range of values stored within the difference values;
Language “retrieving difference values from the difference table according to the range of the difference value and the predetermined order to generating the pseudo-random number”.  This limitation is indefinite, because it could mean 1) retrieving the entire range in the predetermined order, or 2) selecting some subset of elements in the range in the predetermined order, or 3) the difference values selected separately  according to a) the range and b) the predetermined order, and these two separate sets of difference values are used to generate the pseudo-random number;
Claims 9 and 17, language “the pseudo-random number generator apply in an encryption/decryption key generator” (e.g. claim 9, lines 1-2).  This limitation is non-idiomatic English.  Examiner interprets it to mean that the system generates an encryption/decryption key.
Claims 2-9 and 11-17 are rejected as being dependent upon a rejected base claim.

Appropriate correction is required.

Claim Objections
Examiner notes Applicant’s amended claims dated 02/18/2021; in view of the amendments, Examiner’s prior objections to the claims have been rendered moot, and are accordingly withdrawn.
Claim 1 is objected to because of the following informalities:  Language “a method for generating a pseudo-random number applied in a random number generator” (lines 1-2).  This limitation uses inconsistent language, as the generator is referred to as a “random” number generator, but the product of said generation is referred to as “pseudo-random”.  Dependent claims further refer to the “pseudo-random number generator” (e.g. claim 9, line 1).  These presumably all refer to the same thing; accordingly, Applicant is respectfully requested to use consistent language in the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kara-Ivanov et al (US 2016/0323096 A1) in view of Protopopescu et al (US 579513 A).

Re claim 1, Kara-Ivanov discloses the following:
A method for generating a pseudo-random number, applied in a random number generator coupled to a flash memory, the method comprising (Fig. 1; p. 1, ¶ 3).  The method generates a physical unclonable function value, which relies on random process variation (p. 1, ¶ 3), to generate a cryptographically strong stream of pseudo-random bits; accordingly, it is a “random number generator”.  Additionally, this circuitry is coupled to a flash array (Fig. 1);
selecting a plurality of cells from the flash memory (Fig. 3, step S300).  A block is selected and erased (Fig. 3, step S300).  A block consists of pages, which further consist of cells (p. 4, ¶ 67);
initializing the selected cells of the flash memory (Fig. 3, step S300).  The block (and its cells) is erased (initialized);
programming the selected cells to obtain a plurality of first potential values of the selected cells (Fig. 1, steps S310-S320).  The pulse is applied to the cells of the erased block (selected cells), and the voltages (plurality of first potential values) are read out (obtained);
re-initializing the selected cells of the flash memory; re-programming the selected cells to obtain a plurality of second potential values of the selected cells; and (Fig. 1, steps S300-310).  As noted above, Kara-Ivanov discloses erasing (initializing/re-initializing) a block of data and then programming it with pulses.  While Kara-Ivanov does not explicitly disclose whether the steps of Fig. 3 are repeated, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to repeat the process of erasing and programming a block, because repetition of the steps of a process is a mere duplication of parts (MPEP § 2144.04(VI)(B).
generating the pseudo-random number (Fig. 3, steps S340-350).  The threshold voltages of the cells (first potential values) are digitized and mapped to generate non-leaky helper data (random number).

Kara-Ivanov discloses using the physical unclonable function of a flash memory to generate a random seed; however, it does not specifically disclose generating two different seeds and applying an algorithm to both seeds to generate the random number.

Protopopescu discloses the following:
computing a difference value between each of the plurality of first potential values with a second potential value of a corresponding memory cell (Fig. 1; col. 2, lines 20-31; col. 5, line 53 to col. 6, line 16).  The first and second seeds (plurality of first and second potential values) are XOR’ed together (col. 5, line 53 to col. 6, line 16).  A logical XOR operation is “computing a difference value” between the bits (potential values), because it generates a bitwise string of XOR output values (plurality of difference values), wherein input bits “01” and “10” each evaluate to ‘1’, while “11” and “00” each evaluate to ‘0’; accordingly, the XOR output values indicate which bits in the respective strings are different from one another (col. 2, lines 20-31);
generating the pseudo-random number by combining a plurality of the difference values according to a predetermined algorithm (Fig. 1; col. 5, line 53 to col. 6, line 16).  The output string of XOR values (plurality of difference values) are input into the pseudo-random number algorithm to generate the pseudo-random number; 
wherein at least one of the first potential values and one of the second potential values of a given memory cell is different (col. 6, lines 16-29).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that at least one first potential value is different from at least one second potential value.  The initial conditions comprise minimal differences, so at least one of the first potential values and a corresponding second potential value is different.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the physical unclonable function key generation of Kara-Ivanov to utilize the iterative input of two seeds, rather than one, as in Protopopescu, because Protopopescu suggests that iteratively applying a plurality of individually weak functions (i.e. multiple individual seeds) would yield improved strong, secure results (col. 1, lines 46-53).

Re claim 2, Kara-Ivanov and Protopopescu disclose the method of claim 1, and Kara-Ivanov further discloses that the step of programming the selected cells to obtain the plurality of first potential values further comprises: providing a high potential to the selected cells; and obtaining each of the plurality of first potential values according to a potential stored in the corresponding selected cell (Fig. 1, steps S310-320; p. 3, ¶ 52).  The method applies a pulse (high potential) to the selected cells to program them (Fig. 3, step S310).  The pulse can either be an incremental step pulse, or a single or double pulse that applies a voltage increase (high potential) to the desired cells (p. 3, ¶ 52).  The values (plurality of first potential values) are then read (obtained) from the selected cells (Fig. 1, step S320).

The final estimate of the key (encryption/decryption key) is generated based on the random input.

Re claim 4, Kara-Ivanov and Protopopescu disclose the method of claim 1, and Protopopescu further discloses that the step of processing the first potential values and the second potential values according to the predetermined algorithm comprises: subtracting each of the first potential values from a corresponding second potential values to obtain a difference table; retrieving a plurality of difference values from the difference table in a predetermined order to generate the pseudo random number (Fig. 1).  This limitation is indefinite, as noted above.  Since it is unclear how to perform the “subtraction”, Examiner has interpreted the limitation to mean performing a bitwise comparison of the values in the cells to generate a plurality of difference values, and using those difference values to generate the pseudo-random number.  Protopopescu discloses performing a bitwise XOR operation (comparison) on two seed values (first plurality of potential values, second plurality of potential values) to create a string of XOR bits (plurality of difference values), and using that string of XOR bits to generate the pseudo-random number.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the physical unclonable function key generation of Kara-Ivanov to utilize the iterative input of two seeds and apply XOR functions, as in Protopopescu, because Protopopescu suggests that iteratively applying a plurality of individually weak functions (i.e. multiple individual seeds) would yield improved strong, secure results (col. 1, lines 46-53); additionally, applying an XOR function over two different seeds would quickly precipitate significant differences in the pseudo-random sequence (col. 6, lines 17-29).

Re claim 5, Kara-Ivanov and Protopopescu disclose the method of claim 4, and Kara-Ivanov further discloses that the cells are arranged in a matrix, wherein a matrix This limitation is indefinite, as noted above.  Examiner interprets it to mean that the cells of the flash array are arranged into rows and columns, and the difference values correspond to the memory cells located at row and column locations.  The NAND flash of Kara-Ivanov is organized into cells corresponding to rows and columns; these cells correspond to generated random data (difference data).

Re claim 6, Kara-Ivanov and Protopopescu disclose the method of claim 4, and Kara-Ivanov further discloses that the cells are arranged in a matrix, wherein a matrix unit formed by one row and one column of the matrix is used as a basic unit, wherein the difference values in the difference table are retrieved by passing at least one basic unit (p. 3, ¶ 54-57).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the cells of the flash array are arranged into rows and columns, and the difference values correspond to the memory cells located at row and column locations.  The NAND flash of Kara-Ivanov is organized into cells corresponding to rows and columns; these cells correspond to generated random data (difference data).

Re claim 7, Kara-Ivanov and Protopopescu disclose the method of claim 4, and Kara-Ivanov further discloses that the cells are arranged in a matrix, and a matrix unit formed by one row and one column of the matrix is used as a basic unit, wherein the difference values in the difference table are retrieved by selectively retrieving the difference values corresponding to the same row and /or the same column of the matrix in the difference table (p. 3, ¶ 54-57).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the cells of the flash array are arranged into rows and columns, and the difference values correspond to the memory cells located at row and column locations.  The NAND flash of Kara-Ivanov is organized into cells corresponding to rows and columns; these cells correspond to generated random data (difference data).

This limitation is indefinite, as noted above.  Examiner interprets it to mean reading a series (range) of values according to a function to generate the random number.  The chaotic map series of values from the seeds are fed to the function to create a series (range) of values constituting the random value.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the physical unclonable function key generation of Kara-Ivanov to utilize the iterative input of two seeds, rather than one, as in Protopopescu, because Protopopescu suggests that iteratively applying a plurality of individually weak functions (i.e. multiple individual seeds) would yield improved strong, secure results (col. 1, lines 46-53).

Re claim 9, Kara-Ivanov and Protopopescu disclose the method of claim 1, and Kara-Ivanov further discloses that the pseudo-random number generator apply in an encryption/decryption key generator (Abstract).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the method includes an encryption or decryption key generator.  The method generates a cryptographic (encryption/decryption) key.

Re claims 10-17, Kara-Ivanov and Protopopescu disclose the methods of claims 1, 3, 2, 4-7, and 9, respectively; accordingly, they also disclose apparatuses implementing those methods, as in claims 10-17, respectively (see Kara-Ivanov, claim 13).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-17 filed 02/18/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112 REJECTIONS

Applicant argues that the amended claims are sufficient to overcome Examiner’s prior rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Applicant has not made any specific argument as to why the amendments are sufficient to overcome Examiner’s rejections; moreover, Applicant has not made any amendments to claims 5-7 and 14-17 that could conceivably address Examiner’s rejections.  Accordingly, Applicant is directed to Examiner’s 35 USC § 112(b) rejections of claims 1-17 above.

ARGUMENTS CONCERNING CLAIM OBJECTIONS

Applicant argues that the amended claims are sufficient to overcome Examiner’s prior objections to the claims.  In response, Applicant’s argument has been fully considered, and is persuasive.  Examiner’s prior claim objections have accordingly been withdrawn.  However, it is noted that the amended claims have resulted in inconsistent use of “random” and “pseudo-random”; Applicant is respectfully requested to use consistent terminology in the claims.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1 and 10, Applicant argues that do not disclose the claimed invention, because “claim 1 specifies a method that will program (and then re-program) selected memory cells of a flash memory. Because of inherent physical differences in the cells that inevitably result in the manufacturing process, all cells will not be at the exact same potential after the re-programming operation as they would after the first programming operation. Difference values are recorded that reflect these variations, and these difference values are used in the generation of the pseudo-random number” In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Applicant’s desired interpretation is that that the difference information will reflect physical differences that cause the same cells to have different data after the first and second programming, meaning that 1) the first and second pluralities of potential values represent the same cells within the selected cells, and 2) the first and second pluralities of potential values represent the same data that was programmed into those same cells.  However, neither of these is explicitly claimed; the “programming” and “re-programming” need not necessarily be programming the same data, and while the plurality of first potential values and plurality of second potential values are obtained from the same selected cells, that does not necessarily mean they must correspond to the exact same cells within the selected cells; for instance, the “selected cells” could be a block, and the first potential values could be obtained from a first page within the block while the second potential values could be obtained from a second page within the block.  Kara-Ipanov discloses generating a physical unclonable function value (seed) by first erasing and then programming cells of a flash array (Fig. 3).  Repeating the process of Fig. 3 to generate multiple seeds, as in Protopopescu, would have been an obvious duplication of parts (MPEP § 2144.04(VI)(B).  Protopopescu further discloses utilizing multiple seeds as inputs to generate a pseudo-random number (Fig. 1; col. 5, line 53 to col. 6, line 16).  It would have been obvious to modify the physical unclonable function key generation of Kara-Ivanov to utilize the iterative input of two seeds, rather than one, 


Re claims 2-9 and 11-17, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1 and 110, respectively.  Accordingly, Applicant is directed to Examiner’s comments re claims 1 and 10 above, respectively.

Re all claims not specifically argued, the claims are rejected as dependent upon one of claims 1 and 10 above, respectively.

It is noted that Applicant has expressed interest in further discussion of the application; accordingly, Applicant is encouraged to contact Examiner to discuss potential claim amendments to address the issues noted above.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 02/18/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1-17 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132